FILED
                             NOT FOR PUBLICATION                            APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VERONICA MARICELA CHAVEZ-                        No. 10-70270
BENAVIDES,
                                                 Agency No. A094-917-247
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Veronica Maricela Chavez-Benavides, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

applications for asylum and withholding of removal. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d

1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008).

We grant the petition for review and remand.

      Substantial evidence supports the BIA’s finding that Chavez-Benavides

failed to demonstrate that she would be persecuted on the basis of a protected

ground as a person returning from the United States who would be perceived to

have money. See Li v. INS, 92 F.3d 985, 987 (9th Cir. 1996) (individuals with

“low economic status” are not a particular social group).

      We recently held that the BIA could not reject “all women in Guatemala” as

a particular social group solely because it was overly broad and internally diverse.

Perdomo v. Holder, 611 F.3d 662, 669 (9th Cir. 2010) (remanding for further

proceedings). Here, the BIA similarly rejected Chavez-Benavides’ social group

consisting of young, single women in El Salvador as overly broad and lacking a

common, immutable characteristic. In light of our intervening decision in

Perdomo, we grant Chavez-Benavides’ petition for review with respect to her

asylum and withholding of removal claims and remand for further proceedings


                                          2                                      10-70270
consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   10-70270